Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on December 23, 2021. Claims 2-4, 7-8, 11 and 13 have been amended. Claims 1-13 are pending.

Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-13, applicant amended claims to overcome the 112 rejections set forth in the Non-Final Office action dated on October 5, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest an LED module wherein, along with the other claimed features, when the driver circuit detects the voltage of the lighting drive signal decreases below a first threshold value, the driver circuit performs signal identifications of the lighting drive signal, and when the signal identifications of the lighting drive signal are completed, the driver circuit changes from a working mode to a sleep mode; when the voltage of the lighting drive signal decreases below a second threshold value, the driver circuit slows down the discharge speed of the lighting drive signal, as recited in claim 1.
Prior art Chen (Pub. No.: US 2017/0347417) disclose a LED lighting module comprising a drive and control circuit, a voltage detection circuit, wherein the circuit enters a sleep mode when a dimming signal is inactive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896